Name: Council Regulation (EU) 2017/1326 of 17 July 2017 amending Regulation (EC) No 1183/2005 imposing certain specific restrictive measures directed against persons acting in violation of the arms embargo with regard to the Democratic Republic of the Congo
 Type: Regulation
 Subject Matter: United Nations;  international affairs;  Africa;  international security;  international trade
 Date Published: nan

 18.7.2017 EN Official Journal of the European Union L 185/19 COUNCIL REGULATION (EU) 2017/1326 of 17 July 2017 amending Regulation (EC) No 1183/2005 imposing certain specific restrictive measures directed against persons acting in violation of the arms embargo with regard to the Democratic Republic of the Congo THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision (EU) 2017/1340 of 17 July 2017 amending Decision 2010/788/CFSP concerning restrictive measures against the Democratic Republic of Congo (1), Having regard to the joint proposal of the High Representative of the Union for Foreign Affairs and Security Policy and of the European Commission, Whereas: (1) Council Regulation (EC) No 1183/2005 (2) gives effect to Decision 2010/788/CFSP (3) and provides for certain measures directed against persons acting in violation of the arms embargo with regard to the Democratic Republic of the Congo, including the freezing of their assets. (2) United Nations Security Council Resolution (UNSCR) 2360 (2017) of 21 June 2017 amended the criteria for the designation of persons and entities to be subject to the restrictive measures set out in paragraphs 9 and 11 of UNSCR 1807 (2008). Decision (EU) 2017/1340 gives effect to UNSCR 2360 (2017). (3) Decision (EU) 2017/1340 falls within the scope of the Treaty on the Functioning of the European Union, and regulatory action at Union level is therefore necessary in order to give effect to that Decision, in particular with a view to ensuring its uniform application by economic operators in all Member States. (4) Regulation (EC) No 1183/2005 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 In Article 2a(1) of Regulation (EC) 1183/2005, point (i) is replaced by the following: (i) planning, directing, sponsoring or participating in attacks against MONUSCO peacekeepers or United Nations personnel, including members of the Group of Experts;. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 July 2017. For the Council The President F. MOGHERINI (1) See page 55 of this Official Journal. (2) Council Regulation (EC) No 1183/2005 of 18 July 2005 imposing certain specific restrictive measures directed against persons acting in violation of the arms embargo with regard to the Democratic Republic of the Congo (OJ L 193, 23.7.2005, p. 1). (3) Council Decision 2010/788/CFSP of 20 December 2010 concerning restrictive measures against the Democratic Republic of the Congo and repealing Common Position 2008/369/CFSP (OJ L 336, 21.12.2010, p. 30).